Case 2:20-cv-01811-JMA-ARL Document 4 Filed 04/27/20 Page 1 of 2 PageID #: 16


                                                                                              FILED
                                                                                              CLERK
UNITED STATES DISTRICT COURT
EASTERN DISTRICT OF NEW YORK                                                       4/27/2020 2:52 pm
-------------------------------------------------------------------X                  U.S. DISTRICT COURT
CARLOS AVAD VELIZ, # 18005826,                                                   EASTERN DISTRICT OF NEW YORK
                                                                                      LONG ISLAND OFFICE
                                   Plaintiff,
                                                                         ORDER
                 -against-                                               20-CV-1811 (JMA)(ARL)

PATRICK MANGANARO, Correctional Officer
Shield # 2853; NASSAU COUNTY SHERIFF
DEPARTMENT,

                                    Defendants.
-------------------------------------------------------------------X
JOAN M. AZRACK, United States District Judge:

         The Court’s records reflect that the complaint in this action was filed on April 13, 2020.

Rule 4 of the Federal Rules of Civil Procedure provides:

                 If a defendant is not served within 90 days after the complaint is
                 filed, the court B on motion or on its own after notice to the plaintiff
                 B must dismiss the action without prejudice against that defendant
                 or order that service be made within a specified time. But if the
                 plaintiff shows good cause for the failure, the court must extend the
                 time for service for an appropriate period.

Fed. R. Civ. P. 4(m). Accordingly, if service is not made upon the defendants by July 13, 2020,

or plaintiff fails to show good cause why such service has not been effected, the complaint will be

dismissed without prejudice. Plaintiff is directed to provide a copy of this Order to the

defendants along with the summons and complaint, and shall file proof of service with the

Court.

         Moreover, plaintiff did not include any proposed summonses when he filed the complaint.

Accordingly, upon mailing a copy of the instant Order to plaintiff, the Clerk of the Court shall also

enclose a copy of the Court’s instructions regarding service and a summons form for plaintiff to

complete and return to the Court for issuance. As detailed in the instructions, once the summons

is issued, it will be returned to plaintiff who shall include it together with the complaint as required
Case 2:20-cv-01811-JMA-ARL Document 4 Filed 04/27/20 Page 2 of 2 PageID #: 17



by Federal Rule of Civil Procedure 4.

         Plaintiff is also warned that he is required to advise the Clerk of Court of any changes of

address. Failure to keep the Court informed of plaintiff’s current address may result in dismissal

of the case.

SO ORDERED.
                                                              ___/s/ (JMA) ___________
Dated:          April 27, 2020                                Joan M. Azrack
                Central Islip, New York                       United States District Judge
